significant index number hkekkekkrkekkkekkekekekeekkekrekhekkeeke keekekrkekekekkkekkekkekeekke kekkkekkekkekekkekrkkerk idh rrr kkk rrr rrr rk kr rr rr kk rrr kk kekkekkekekkkkkkkkekrkeeee krkekekkkekkekkkkkrkkekkkekk t ep ra t kekkkekkkeekkkekeekekekkkekkeek apr legend state a sp kkk krkekkkkkeeke county cc a rk krkekkkkekekke kk kkk kkekkekkkekeker tndividual d kkkkkkkkkkkekkkrkekekkkekkkekkekkekekk individual ss krkkkekekekkkkkkkkkekkeekekeekeekkeekkekkekrkeee individual t krrekkkekekrekkkekkekekkekkrekeek individual w krekkkekrekkekekkekekekkkekee tra x rrr kkk kee keke kkkkkkkeekkeekkkekkkkrkkkr kkk kkkkkekekkkkkekkkekekrkekekkkekkekkekkekkkkkkekekeek brokerage firm y re kkkkekekeekeke dear mekkkkakkkekkkekke this is in response to a ruling_request dated date submitted on your behalf by your authorized representative regarding the federal tax treatment of certain transactions described below the following facts and representations have been submitted on your behalf individual d was born on date and died on at the age of at the time of his individual d was predeceased by his wife august death individual d had been retired for approximately ten years individual w who died on september was survived by his two sons individual s and individual t who were his only children date admitted to probate in county c of state a individual s was born on and individual t was born on september individual d died testate and his will has been individual d's individual d krekekkkekekkkek kee er kekkeekrekrkkekrekekrkekrkekkkkkkekkekkkekkkek a dollar_figure pecuniary_bequest to his son article v of individual d's will states all of which have been paid from assets in i will provided for the payment of debts and taxes out of his residuary_estate the distribution of personal_property and the payment of individual t his estate devise and bequest all the rest residue and remainder of my estate in shares of equal value to my surviving children individual s and individual t issue per stirpes of any of my children who predecease me executors in individual d's will and were so qualified by county c state a clerk of court's estate file on september individual s and individual t were named as co- or to the living one of the assets owned by individual d at the time of you you he dealt with the same advisor at the time individual d purchased ira x and that this advisor was aware of the events in his death was an individual_retirement_account ira x which individual d had purchased in may represent that all times that individual d dealt with brokerage firm y further represent that this advisor and individual d kept in close contact from until individual d's death in individual d's personal life including the fact of individual w's death and the fact that individual d had two grown children he completed a beneficiary designation form in which he named individual w as the primary beneficiary alternate beneficiary was named and there was no place on the form to designate an alternate beneficiary individual w's death individual d never completed and the best of individuals s and t's knowledge was never advised by brokerage firm y's advisor to complete another beneficiary designation form governed individual d's ira x provided that if no designated_beneficiary survives the ira holder or if no beneficiary designation is ira balance will be paid out to the spouse or survived by a spouse to the estate of the ira holder in effect at his her death the brokerage firm y's form that if not after no to individual d reached age in and was required to begin taking minimum required distributions from ira x by april individual d did not file an election and to the best of individuals s and t's knowledge was never informed by brokerage firm y's advisor of his rights to make an election regarding whether to pay out his minimum required prior to this date rrr kkkk kkk kkk keke kk kkk keeekeekekekkekkekkekekkkkek in for the year accordingly individual d ira x provided that unless a he received annual distributions from ira x for the distributions over his sole life expectancy as computed as of his required_beginning_date or whether to recalculate his life expectancy annually plan employee elected otherwise his life expectancy would be recalculated annually under the ira life expectancy tables began receiving his required minimum distributions based upon his life expectancy which was recalculated each year years individual d died on august beneficiary named for ira x testate and his will left his entire net estate other than a small pecuniary_bequest equally to his sons individuals s and t individual d's entire residuary_estate including ira x will pass equally to his sons individuals s and t the co-executors internal_revenue_service on date that distributions from ira x were made to individual d's estate by date and there was no your representative informed the since individual d died when based upon the aforementioned facts your authorized representative has requested rulings that individual d's sons individual s and individual t rather than individual d's estate be treated as the payees or distributees of ira x individual d's sons individual s and individual t be treated as the designated beneficiaries of are eligible to treat the distributions from ira x individual d's sons individual s and individual t ira x to the estate as distributions to them individually individual d's sons individual s and individual t will only be required to include in gross_income for federal_income_tax purposes for the years since d's death those amounts which would have been required to be paid out to them if they had been named the beneficiaries of ira x and the ira x benefits had been paid out over the shortest of their life expectancies ira x be paid out over the joint life expectancy of individual d and the older of the two beneficiaries individual s and individual t joint life expectancy to be determined as of the kkekkekkekkeekkekrekkkekkrkekrkk kkk kkk kkkkekkkkkekkkek individual d's required_beginning_date for receiving distributions under ira x individual d's estate is not required to receive the distribution of the entire remaining balance in ira x by december sec_31 any distributions from ira x will not result in any penalty under sec_4974 of the internal_revenue_code and sec_408 of the code provides generally that any amount_paid or distributed out of included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 an ira shall be sec_408 of the code provides with respect of the code and the incidental death_benefit to iras that rules similar to the rules of sec_401i a requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira is maintained sec_401 a a ii of the code provides that the entire_interest of an employee will be distributed beginning not later that the required_beginning_date accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary in sec_401 a b of the code provides that if the distribution of the employee's interest has begun in accordance with subparagraph a ii dies before his entire_interest has been distributed to him distributed at least as rapidly as under the method of distributions being used as of the date of his death the remaining portion of such interest will be above and the employee sec_401 d of the code provides generally that the life expectancy of an employee may be redetermined but not more frequently than annually sec_1 a -1 of the proposed income_tax regulations regulations q a d-2 provides that except for former beneficiaries designated beneficiaries are only individuals who are designated as beneficiaries under the kkkekkkkekrekkeekkekekekkekkekkkkekekkkkekkkekkkkkkkkkkkk kk plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary sec_1 a -1 of the proposed_regulations q a and if as of that date there is no designated d-3 provides that generally the designated_beneficiary will be determined as of the employee's required_beginning_date beneficiary under the plan to receive the employee's benefit upon the employee's death the distribution period described in sec_401 a a ii employee's life expectancy or a period not extending beyond the employee's life expectancy is limited to the sec_401 -1 of the proposed_regulations q a e- a provides rules for recalculating life expectancies upon the death of the employee the recalculated annually life expectancy of the employee will be reduced to zero in the calendar_year following the calendar_year of death further in any calendar_year in which the last applicable life expectancy is reduced to zero distribute the employee's entire remaining interest prior to the last day of such year in order to satisfy sec_401 the plan must of the code in this case individual d began receiving his in a result of an affirmative election when required minimum distributions from ira x individual d died in his wife had predeceased him and there was no designated_beneficiary either under the terms of ira x nor as by individual d limited to his life expectancy recalculated his life expectancy annually his life expectancy was reduced to zero in the calendar_year following the calendar_year of death regulations individual d's entire remaining interest in ira x had to be distributed prior to date therefore his distribution period was since individual d had under the thus we conclude that individuals s and t individual d's sons may not be treated as designated beneficiaries of individual d's ira x because the terms of ira x did not so name them as designated beneficiaries and individual d made no affirmative election to designate them as beneficiaries of his ira x e rrr kkk rik kkk kek keke eker erk re keke krakkekrhekrkekekkekkeekee since we have concluded that individuals s and t may not be treated as designated beneficiaries of ira x ruling requests one three six and seven are moot four five this ruling is based on the assumption that at all relevant times of the code ira x meets the requirements of sec_408 this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
